Matter of Natalie A. v Chadwick P. (2018 NY Slip Op 08066)





Matter of Natalie A. v Chadwick P.


2018 NY Slip Op 08066


Decided on November 27, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 27, 2018

Friedman, J.P., Mazzarelli, Kern, Oing, Singh, JJ.


7692

[*1]In re Natalie A., Petitioner-Appellant,
vChadwick P., Respondent-Respondent.


Andrew J. Baer, New York, for appellant.
Michael F. Dailey, Bronx, for respondent.

Order, Family Court, New York County (Gail A. Adams, Referee), entered on or about December 5, 2017, which granted respondent's motion to change venue and transferred petitioner mother's family offense and custody petitions to Clinton County, unanimously reversed, on the law, without costs, and the motion denied.
The Family Court improvidently exercised its discretion in granting the motion to change venue to Clinton County, where the parties lived from 2011 to until September 23, 2017, when the mother fled to escape a physical altercation in the home. The mother provided sufficient proof of residency. The Family Court failed to consider the allegations of domestic violence against her by the father in Clinton County, which precipitated her abrupt move to safety in New York County, where her parents live, and the indicia of her residence in New York City.
In support of her intent to remain in New York County, the mother submitted a sworn affidavit that she had already secured a full-time job, health insurance, and a pediatrician for the child. The allegations of domestic violence and the safety of the mother support keeping New York County as the venue for these proceedings (see  Family Court Act § 818; Jeanne E.M. v Lindey M.M. , 189 Misc. 2d 669 [Fam Ct, Albany County, 2011]; see also Dobbs v Dobbs , 186 AD2d 455, 456 [1st Dept 1992]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 27, 2018
CLERK